[Cite as State ex rel. Rivera v. Celebrezze, 2014-Ohio-4940.]




                  Court of Appeals of Ohio
                                     EIGHTH APPELLATE DISTRICT
                                        COUNTY OF CUYAHOGA



                                    JOURNAL ENTRY AND OPINION
                                            No. 101684




                              STATE EX REL. JORGE ORTIZ RIVERA

                                                                RELATOR

                                                        vs.

                           JUDGE LESLIE ANN CELEBREZZE, ET AL.

                                                                RESPONDENTS



                                                JUDGMENT:
                                                WRIT DENIED



                                               Writ of Prohibition
                                                         Motion No. 477715
                                                           Order No. 479506

   RELEASED DATE:                October 31, 2014
                                                        -i-
FOR RELATOR

Jorge Ortiz Rivera, pro se
Inmate No. A633-896
Lake Erie Correctional Institution
P.O. Box 8000
Conneaut, Ohio 44030


ATTORNEYS FOR RESPONDENT

Timothy McGinty
Cuyahoga County Prosecutor

By: Charles E. Hannan
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
PATRICIA ANN BLACKMON, J.:

       {¶1}    Relator, Jorge Ortiz Rivera, has filed a complaint for a writ of prohibition. He

seeks to prevent the respondent, Judge Leslie Ann Celebrezze, from enforcing the final divorce

decree entered on September 24, 2012, in Mendez v. Rivera, Cuyahoga C.P. No. DR-12-342753.

Respondent has moved for summary judgment and Rivera has filed a brief opposing respondent’s

motion. For the following reasons, we grant respondent’s motion for summary judgment and

relators’ complaint for a writ of prohibition is denied.

       {¶2}    Relator contends that the final decree in the divorce proceeding should be vacated

and not enforced based on his allegation that he was not served or notified of the divorce

complaint. Although there is a notation of service on the court’s docket, relator claims that the

signature of Jorge Rivera on the return receipt is not his.

       {¶3}    Respondent contends that relator’s complaint should be dismissed for failing to

comply with Loc.App.R. 45(B)(1)(a) and R.C. 2969.25. In addition, respondent maintains that

Rivera is not entitled to a writ of prohibition because he has an adequate remedy at law.

       {¶4}    “The requirements of R.C. 2969.25 are mandatory and failure to comply with them

requires dismissal of an inmate’s complaint.” State ex rel. Hall v. Mohr, 140 Ohio St.3d 297,

2014-Ohio-3735, ¶ 4. The Ohio Supreme Court held in State ex rel. Hopson v. Cuyahoga Cty

Court of Common Pleas, 135 Ohio St.3d 456, 2013-Ohio-1911, 989 N.E.2d 49, ¶ 2, that this

court’s reading of Loc.App.R. 45(B)(1) is reasonable and that we may dismiss a writ case “that

fails to comply with the requirement that an affidavit ‘specify[ ] the details of the claim.’”

Relator has not offered any reason or argument for his failure to comply with Loc.App.R.

45(B)(1)(a) and R.C. 2969.25. These defects subject the complaint to dismissal. State ex rel.
Manns v. Henson, 119 Ohio St.3d 348, 2008-Ohio-4478, 894 N.E.2d 47, ¶ 4 (the requirements of

R.C. 2969.25 are mandatory and require strict compliance). In addition to the pleading

deficiencies, relator has not established the requirements that are necessary for a writ of

prohibition.

          {¶5}   In order for this court to issue a writ of prohibition, the relators are required to

demonstrate each prong of the following three-part test: (1) respondent is about to exercise

judicial power; (2) the exercise of judicial power by respondent is not authorized by law; and (3)

there exists no other adequate remedy in the ordinary course of the law.     State ex rel. Largent v.

Fisher, 43 Ohio St.3d 160, 540 N.E.2d 239 (1989). In addition, prohibition does not lie, if

relator has or had an adequate remedy in the ordinary course of the law, even if the remedy was

not employed. State ex rel. Lesher v. Kainrad, 65 Ohio St.2d 68, 417 N.E.2d 1382 (1981); State

ex rel. Sibarco Corp. v. Berea, 7 Ohio St.2d 85, 218 N.E.2d 428 (1966).

          {¶6}   Prohibition does not lie unless it clearly appears that the court possesses no

jurisdiction of the cause that it is attempting to adjudicate or the court is about to exceed its

jurisdiction. State ex rel. Ellis v. McCabe, 138 Ohio St. 417, 35 N.E.2d 571 (1941). Also,

prohibition will not issue to prevent an erroneous judgment, or serve the purpose of an appeal, or

to correct errors committed by the lower court in deciding questions within its jurisdiction. State

ex rel. Sparto v. Juvenile Court of Darke Cty., 153 Ohio St. 64, 90 N.E.2d 598 (1950).

Furthermore, prohibition should be used with great caution and not issue in doubtful cases. State

ex rel. Merion v. Tuscarawas Cty. Court of Common Pleas, 137 Ohio St. 273, 28 N.E.2d 641

(1940).

          {¶7}   However, when a court is patently and unambiguously without jurisdiction to act,

the existence of an adequate remedy at law will not prevent the issuance of a writ of prohibition.
State ex rel. Tilford v. Crush, 39 Ohio St.3d 174, 529 N.E.2d 1245 (1988); State ex rel. Csank v.

Jaffe, 107 Ohio App.3d 387, 668 N.E.2d 996 (8th Dist.1995). Nevertheless, absent a patent and

unambiguous lack of jurisdiction, a court possessing general jurisdiction of the subject matter of

an action has the authority to determine its own jurisdiction. A party challenging the court’s

jurisdiction possesses an adequate remedy at law through an appeal from the court’s judgment that

it possesses jurisdiction. State ex rel. Rootstown Local School Dist. Bd. of Edn. v. Portage Cty.

Court of Common Pleas, 78 Ohio St.3d 489, 678 N.E.2d 1365 (1997); State ex rel. Bradford v.

Trumbull Cty. Court, 64 Ohio St.3d 502, 1992-Ohio-132, 597 N.E.2d 116. Also, this court

possesses discretion in issuing a writ of prohibition.   State ex rel. Gilligan v. Hoddinott, 36 Ohio

St.2d 127, 304 N.E.2d 382 (1973).

       {¶8}    Relator does not argue that respondent is or was patently or unambiguously

without jurisdiction to preside over the divorce proceedings. Further, the divorce decree at issue

was entered in 2012 and there is no allegation that respondent is about to exercise any judicial

power at this time. Essentially, relator is seeking to have the final divorce decree vacated for

failure of service through a writ of prohibition. He is not entitled to this remedy through a writ of

prohibition because Civ.R. 60(B) and direct appeal provide an adequate means to seek this

remedy in the ordinary course of the law. This court has held that “Civ.R. 60(B) is now the

controlling law when a party seeks relief from judgment, including a judgment of divorce.”

Bolivar v. Bolivar, 8th Dist. Cuyahoga No. 49606, 1985 Ohio App. LEXIS 8849 *6 (Oct. 17,

1985), citing Scholler v. Scholler, 10 Ohio St.3d 98, 462 N.E.2d 158 (1984); Coulson v. Coulson,

5 Ohio St.3d 12, 448 N.E.2d 809 (1983), In re Watson, 13 Ohio App.3d 344, 469 N.E.2d 876 (9th

Dist.1983); Sexton v. Sexton, 60 Ohio App.2d 339, 397 N.E.2d 425 (5th Dist.1978); Hartford v.

Hartford, 53 Ohio App.2d 79, 371 N.E.2d 591 (8th Dist.1977); see also Corley v.
Sullivan-Busman, 8th Dist. Cuyahoga No. 99420, 2013-Ohio-3909 (trial court abused its

discretion by denying Civ.R. 60(B) motion where the movant’s sworn statement that he never

received service of the complaint was uncontested).

       {¶9}    Accordingly, respondent’s motion for summary judgment is granted and the

petition for a writ of prohibition is denied. Costs assessed against relator. The clerk of the Eighth

District Court of Appeals is directed to serve upon the parties notice of this judgment and its date

of entry upon the journal. Civ.R. 58(B).

       {¶10} Writ denied.



PATRICIA ANN BLACKMON, JUDGE

SEAN C. GALLAGHER, P.J., and
MARY EILEEN KILBANE, J., CONCUR